Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on 9/21/2020.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the main control circuit further includes a feedback path switch inserted in a feedback path for propagating a signal according to the feedback voltage to the pulse width modulation comparator, and causes, when switching from the sleep control to the pulse width modulation control is to be performed, the contrast voltage generation section to control the contrast voltage by controlling, within a specific period equal to one or more cycles of the pulse width modulation control, the feedback path switch off and setting a voltage within a variation range of the ramp voltage as an initial voltage for the contrast voltage to thereby start a switching action and then controlling the feedback path switch on after the specific period.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a phase compensation circuit connected to a specific wire to which the contrast voltage is applied and configured to compensate for a phase of the contrast voltage, and causes the output stage circuit to perform a switching action on a basis of a result of the comparison of the pulse width modulation comparator in the pulse width modulation control, the phase compensation circuit includes a phase compensation resistance section and a phase compensation capacitance section, and when switching from the sleep control to the pulse width modulation control is to be performed, the main control circuit sets, while temporarily decreasing a resistance value of the phase compensation resistance section from a predetermined resistance value within a specific period equal to or longer than one period of the pulse width modulation control, a voltage within a variation range of the ramp voltage as an initial voltage for the contrast voltage to start a switching action and returns the resistance value of the phase compensation resistance section to the predetermined resistance value after the specific period.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10320292, Fukushima; Shun et al. discloses a phase compensation circuit and DC/DC converter using the same.
US 10879811, Fukushima; Shun et al. discloses a switching power supply device and semiconductor device.
US 11050348, Fukushima; Shun discloses a semiconductor device.

US 7382114, Groom; Terry J. discloses a PFM-PWM DC-DC converter providing DC offset correction to PWM error amplifier and equalizing regulated voltage conditions when transitioning between PFM and PWM modes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838